Citation Nr: 0123742	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  89-47 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


INTRODUCTION

The veteran had active military service from April 1951 to 
June 1966.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals and hereafter 
referred to as the Court) from a December 8, 1998 decision 
wherein the Board denied his claim of entitlement to service 
connection for a left shoulder disability.  The Court in July 
1999 granted a stay in the proceedings to permit Board review 
of the veteran's motion for reconsideration of the December 
8, 1998 Board decision.  The motion was denied.  Thereafter, 
the Court in February 2001 vacated the December 8, 1998 Board 
decision and remanded the case to the Board for another 
decision taking into account matters raised in its order.

The record shows that the Board in April 2001 wrote to the 
appellant and his representative and informed them of the 
opportunity to submit additional evidence and argument in 
support of the appeal.  The veteran did not provide either 
evidence or argument in response to this letter.  The 
representative presented additional written argument in 
August 2001. 

The Board observes that the representative in April 2000 
argued on the issue of whether the VA or the Board had erred 
in denying service connection for a liver disorder.  In 
August 2001 correspondence the representative framed the 
issue as whether VA had so erred.  The issue was not 
addressed at the July 1998 Board hearing and the Board, after 
a review of the several volumes of the claims file, did not 
locate a rating decision that considered the matter.  Thus 
the Board construes this matter as a new issue.  The issue is 
being referred to the RO initially for clarification before 
any limited adjudication resources are expended.

The representative in August 2001 written argument styled 
issues on appeal as whether the Board had erred in not 
granting more than a 20 percent rating for lumbosacral strain 
prior to August 21, 1990 and in not granting more than a 40 
percent rating from August 21, 1990.  The Board in June 1999 
reconsidered and affirmed an earlier appellate decision on 
this matter.  The representative did not argue that the Board 
had committed clear and unmistakable error (CUE).  If the 
veteran intended to claim CUE, it is not apparent from the 
record.  In any event this matter is not intertwined with the 
issue that the Court remanded in February 2001.  In the June 
1999 reconsideration decision, the Board advised the veteran 
that the issue of entitlement to service connection for a 
left shoulder disability would be addressed in a separate 
decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The record shows that the Board in December 1998 denied the 
claim for service connection of a left shoulder disability as 
not well grounded.  

The Board observes that there has been a significant change 
in the law during the pendency of this appeal that is 
applicable to the matter being considered.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board denied the claim as not well grounded on the basis that 
the record did not include competent evidence establishing a 
nexus between the left shoulder complaints recorded during 
the veteran's military service and a current left shoulder 
disability which included arthritis.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  The VA recently published final 
regulations to implement the statutory changes.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In view of the information on file, the Board believes that 
the RO should obtain relevant treatment records and a medical 
opinion to provide a record that would allow for an informed 
determination of the issue on appeal.  The Board observes 
that no VA examiner has offered an opinion regarding the 
claimed nexus to military service.  The Board decision that 
the Court vacated noted the left shoulder complaints in the 
service medical records beginning in the mid 1950's.


In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In accordance with 
the representation provisions regarding 
client contacts, the RO should ask the 
appellant to provide the names, addresses 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
the veteran received for a disability of 
the left shoulder at any time since 
military service.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure all outstanding VA 
treatment reports.    

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103(A) 
(West Supp. 2001).  

3.  Thereafter, the RO should arrange for 
a VA special orthopedic examination of 
the veteran for the purpose of 
ascertaining the nature, extent of 
severity and etiology of any left 
shoulder disability found.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The specialist in orthopedics should be 
requested to review the claims file and 
provide an opinion as to the likelihood 
that any left shoulder disability found 
is related to the left shoulder 
complaints reported during military 
service.  Any other specialty 
consultation(s) deemed necessary for a 
comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000 and the recently published 
regulations is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in the Act are fully 
complied with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for a 
disability of the left shoulder.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a 

scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2000).  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



